Lyon, J.:
This action was brought to recover the value of a handbag and contents which the plaintiff, on the afternoon of November 4, 1911, checked at the parcel room of the defendant at its station in the city of Albany, receiving therefor a duplicate cardboard coupon, two by three inches in size, upon the face of which was printed:
“ New York New York Central & Hudson Eiver
Central Railroad Company.
Lines Duplicate Coupon.
“ N. B. See Conditions on back.
“ Albany.
‘‘ Received........................................
“ Delivered.......................................
“251 73815 Series A”
Upon the back of the coupon was printed:
“ New York Central & Hud. Riv. R. R. Co.
“ Duplicate Coupon.
“ To claim Parcel, this Coupon must be presented at Parcel
Room.
“Albany
“ between the hours during which the room is open for business.
“ Charges 10 cents for first 24 hours, and 5 cents for each additional 24 hours, or fraction thereof, on each piece of handbag, parcel, etc. Class, China, etc., taken only at owner’s risk of breakage. The depositor in accepting this duplicate Coupon expressly agrees that the Company shall not be hable to him or her for any loss or damage of any piece to an amount exceeding Ten Dollars.
“W. M. SKINNER.
“ General Baggage Agent”
*518The words assuming to limit the liability of the defendant were in fine print, with the exception of the words “ ten dollars.” The plaintiff upon receiving the coupon put it in his pocket without reading it and without his attention having been called to the limitation of liability printed thereon. About ten o’clock in the evening of that day the plaintiff presented the coupon at the parcel room and demanded his handbag. An investigation showed that through the mistake of the person in charge of the parcel room coupons had been mismatched, and the plaintiff’s handbag had been delivered to another person. It has never been recovered, and its value, with the contents, was seventy dollars and ten cents, for which sum, with costs, the lower court rendered judgment against the defendant. Liability for the loss is conceded, but the defendant claims that the liability is limited to ten dollars, and that is the sole question involved upon this appeal.
Plainly the relation between the parties was that of bailor and bailee for hire,, but the parties differ somewhat as to the nature of the bailment. The handbag Was not checked for transportation oyer defendant’s road, but simply for safekeeping, and to be redelivered to plaintiff at the place of deposit upon presentation of the coupon. The plaintiff had that afternoon come from his home in Schenectady by a street railroad line which was neither owned nor operated by defendant, and so far as appears from the record the plaintiff did not contemplate becoming a passenger upon defendant’s railroad. The rules, therefore, relative to the liability of a common carrier were not applicable. The defendant contends that in its relations with the- plaintiff it was acting in the capacity of warehouseman, and that its liability is that of warehouseman only. Section 142 of the General Business Law (Consol. Laws, chap. 20; Laws of 1909, chap. 25) defines a warehouseman as a person lawfully engaged in the business •of storing goods for profit: Defendant claims the right to limit its liability under the provisions of section 91 of the General Business Law which specifies the form of warehouse receipts, and provides that a warehouseman may insert in a receipt issued by him any terms and conditions' not contrary to the provisions of such law and which shall not itt any way impair his obligation to exercise *519that degree of care in the safekeeping of the goods intrusted to him which a reasonably careful man would exercise in regard to similar goods of his own.
Assuming, as the defendant claims, that the coupon complied with the requirements of section 91 as to a receipt except as to the date of issue, which was left blank, yet I think that the clause of the coupon which attempted to limit the liability of the defendant impaired its obligation to exercise that degree of care in the safekeeping of the goods intrusted to it which a reasonably careful man would exercise in regard to similar goods of his own, and hence was a condition which the defendant had not the legal right to insert in the coupon and was void. It is a matter of common knowledge that the value of a handbag and its contents carried by a person traveling is often many times ten dollars, and manifestly a condition in a receipt which limits the liability of the bailee to so small a sum weakens his sense of obligation to exercise that degree of care which he would be likely to exercise if he knew that he would be held liable for the full value of the parcel stored in the event of its loss.
However, I think that the decision of this appeal should be placed upon the broader ground that under the circumstances disclosed by the record the unreasonable condition printed upon the coupon attempting to limit the liability of the defendant to not exceeding ten dollars was void. Had notice been given by the bailee to the bailor of the condition limiting the liability of the former, and the latter then seen fit to enter into the bailment, a different question would be presented. But in the case at bar no notice whatever was given to the bailor of the existence of this condition, neither was there anything connected with the transaction, which was for the mutual benefit of both parties, which would tend in any way to suggest to a reasonably prudent man or lead him to suspect the existence of such a special contract, or tend to put him on guard or on inquiry relative thereto.
The coupon was presumptively intended as between the parties to serve the special purpose of affording a means of identifying the parcel left by the bailor. In the mind of the bailor the little piece of cardboard which was undoubtedly *520hurriedly handed to him and which he doubtless as hurriedly slipped into his pocket, without any reasonable opportunity to read it, and hastened away without any suggestion having been made upon the part of the parcel room clerk as to the statements in fine print thereon, did not arise to the dignity of a contract by which he agreed that in the event of the loss of the parcel, even through the negligence of the bailee itself, he would accept therefor a sum which perhaps would be but a small fraction of its actual value.
The- plaintiff having had no knowledge of the existence of the special contract limiting the liability of the defendant to an amount not exceeding ten dollars, and not being chargeable with such knowledge, the minds of the parties never met thereon, and the plaintiff cannot be deemed to have assented thereto and is not bound thereby.
. The judgment entered upon the decision of the County Court awarding to the plaintiff the full value of the handbag and contents together with the costs of the action should be affirmed, with costs of this appeal to the respondent.
All concurred, Houghton, J., in memorandum.